Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 47



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

ROBERT MONTGOMERY, LYNNE
LAPIDUS, HENRY BARTH,
LAURIE HAIRE, GLENN FRIEDMAN,
ROSALYE FRIEDMAN, BETTI JANE CUOMO,
ANTHONY CUOMO, MARK HERON and
RAYMOND JANNELLI on behalf of themselves
and all others similarly situated,

       Plaintiffs,
                                                                     CLASS ACTION
vs.

ECKERT SEAMANS CHERIN & MELLOTT, LLC,
JOHN W. PAUCIULO, MICHAEL C. FURMAN,
JOHN GISSAS, and DEAN VAGNOZZI,

      Defendants.
________________________________________/

              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, Robert Montgomery, Lynne Lapidus, Henry Barth, Laurie Haire, Glenn Friedman,

Rosalye Friedman, Betti Jane Cuomo, Anthony Cuomo, Mark Heron and Raymond Jannelli

(“Plaintiffs”), bring this Complaint individually and on behalf of all others similarly situated, against

Eckert Seamans Cherin & Mellott, LLC (“Eckert Seamans”), John W. Pauciulo, Esq. (“Pauciulo”),

Michael C. Furman (“Furman”), John Gissas (“Gissas”) and Dean Vagnozzi (“Vagnozzi”), and allege

as follows:

                                          INTRODUCTION

       1.        This is an action against Defendants for their role in an investment scheme

orchestrated by convicted felon Joseph LaForte (“LaForte”) through his company, Complete Business

Solutions Group, Inc. d/b/a Par Funding (“Par Funding”). Par Funding provided merchant cash

advances to small businesses, including hundreds of businesses in Florida. Par Funding funded those
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 47



advances with investor money that flowed through numerous investment funds set up by brokers,

advisers and others who recruited those investors. Vagnozzi, Furman and Gissas are three of those

individuals who set up funds through which Plaintiffs’ and class members’ money was invested into

Par Funding.

       2.        The promissory note investments offered to and purchased by Plaintiffs and class

members were unlawful, unregistered securities. In a case currently pending in this District, the

Securities and Exchange Commission (“SEC”) sued Par Funding, LaForte, Vagnozzi, Furman, Gissas,

their funds and numerous others for violating the federal securities laws. SEC v. Complete Bus.

Solutions Group, Inc., No. 20-cv-81205-RAR (S.D. Fla.). Among those violations, the SEC alleges

that investors were given offering documents rife with misrepresentations and omissions. Most of the

defendants in that case, including Furman and Gissas, have agreed to an injunction.

       3.        Pauciulo and Eckert Seamans played an outsized role in the scheme. Par Funding’s

agent-fund investment structure was developed by Pauciulo, a partner at Eckert Seamans. Pauciulo

represented all of the agent funds run by Vagnozzi, Furman and Gissas. Pauciulo created the offering

documents containing the misrepresentations and omissions.

       4.        Those misrepresentations and omissions were material. For instance, Pauciulo and

Eckert Seamans performed due diligence on Par Funding in 2016 and asked for Par Funding’s audited

financial statements. After Par Funding failed to provide any, Pauciulo and Eckert Seamans failed to

warn investors in the offering documents that Par Funding had no audited financial statements. Nor

did Pauciulo or Eckert Seamans follow up with Par Funding about subsequent financials. If they had,

Pauciulo and Eckert Seamans would have learned that Par Funding received two audited financial

statements prepared for 2017. The first was unsigned and showed a loss resulting from an astonishing

$33 million in “consulting fees” to Par Funding’s insiders, including LaForte and his wife. The second



                                                  2
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 47



2017 audited report showed a profit for the company but contained an adverse opinion stating that Par

Funding’s books and records did not present fairly.

       5.        Pauciulo and Eckert Seamans also failed to include warnings in the offering

documents about the fact that, despite being marketed as insured, Par Funding’s merchant cash

advances were not insured. Par Funding learned in 2018 that the $75 million credit insurance policy it

purchased did not cover its merchants’ defaults. Blaming its insurance broker, Par Funding told

Vagnozzi, and Vagnozzi told Pauciulo, his confidante and the person he characterized as “pivotal” to

the success of the offerings. But the lack of insurance was never disseminated to investors.

       6.        Pauciulo and Eckert Seamans also knew about but failed to disclose to investors that

Par Funding had instituted hundreds of lawsuits against merchants seeking hundreds of millions of

dollars in missed repayments. These lawsuits undermined claims by Par Funding, Vagnozzi, Furman

and Gissas that Par Funding had a miniscule 1-2% default rate.

       7.        The offering documents drafted by Pauciulo and Eckert Seamans misrepresented the

application of a registration exemption to the securities laws. Pauciulo and Eckert Seamans set up

multiple agent funds for Vagnozzi and Gissas in an effort to avoid the Securities Act’s limitations on

unaccredited investors. Pauciulo and Eckert Seamans also knew that Vagnozzi, Furman and Gissas

marketed their funds by general solicitation in violation of the Act.

       8.        Pauciulo and Eckert Seamans also knew about but failed to disclose in the offering

documents at least four state and federal regulatory investigations involving Par Funding, Vagnozzi,

Furman, Gissas and/or their agent funds. These included investigations for which Eckert Seamans itself

had been retained by Vagnozzi and his funds. Nor did Pauciulo or Eckert Seamans ever disclose to

investors the fact that LaForte spent time in prison for larceny and money laundering.

       9.        As a result, Plaintiffs and class members believed their investments were relatively

safe. Had they known about these misrepresentations and omissions, or the other misrepresentations

                                                    3
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 47



and omissions described further on in this Complaint, they would not have invested. As a result of

Defendants’ actions, Plaintiffs’ and class members’ investments are worthless and they have stopped

receiving any proceeds from those investments.

       10.       Pauciulo and Eckert Seamans cannot avoid liability by hiding behind the

attorney/client nature of their relationship to the other Defendants. Pauciulo devised and suggested the

agent fund structure to Par Funding in early 2017, after the Pennsylvania securities regulators began

investigating an improper “finders” structure that Par Funding had been using to solicit investors.

       11.       Vagnozzi, Furman and Gissas touted their relationship to Pauciulo and Eckert

Seamans in advertising and at investor seminars. For instance, Vagnozzi’s website marketed the

investment by stating that “[W]ith the help of Dean Vagnozzi’s attorney, John Pauciulo, and one of the

largest law firms in the Philadelphia region, clients at ABFP are able to ‘invest like the big boys’ by

pooling their money together and creating Private Placement Memorandums . . . .” Vagnozzi also

referenced Pauciulo in numerous radio advertisements. Pauciulo and Eckert Seamans knew that

Vagnozzi, Furman and Gissas were trading on the names and reputations of Pauciulo and Eckert

Seamans.

       12.       Vagnozzi publicly stated on his website that Pauciulo’s and Eckert Seamans’ roles

went beyond the normal attorney/client relationship and into that of an active business role. It stated,

“All of the investment opportunities are carefully vetted and facilitated by one of the nation’s largest

law firms.”

       13.       Pauciulo agreed with this characterization. In conversations with third parties and

investors, Pauciulo described his role as that of a partner who took part in the funds’ development and

decisionmaking processes. For example, when COVID hit, Pauciulo participated in a video sent to

investors in which Pauciulo, attempting to convince investors to trust his advice and participate in a



                                                   4
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 47



debt restructuring, emphasized Eckert Seamans’ role in almost every aspect of the investments sold by

Vagnozzi:

       [W]e have created investment funds across a pretty wide scope of businesses. We have
       done real estate. We have done other alternative investment classes. More importantly,
       there is [sic] deals that we haven’t done, right? I mean there are industries and
       transactions that we did a lot of diligence around and decided, you know, that it’s not
       right for us, you know, not the kind of investment we wanted to get into and I think we
       made some good calls on a couple of those because we later found out that some of those
       went sideways. So I think we have been, you know, pretty disciplined in our approach
       and have sought out, you know, business opportunities that most people wouldn’t be
       aware of and probably wouldn’t have an opportunity to invest in for a whole bunch of
       reasons, you know, through these fund structures.

(emphasis added).

       14.       Pauciulo’s attempts at convincing investors were successful, as many agreed to sign

“Exchange Notes” restructuring their deals so that they received 4% over seven years instead of 10-

15% over one year. Pauciulo participated in another video sent to investors taking them through the

Exchange Note and advising them about its various provisions. Pauciulo failed to point out a provision

that purported to release the funds from any liability. Most investors signed the Exchange Note.

       15.       At various times Pauciulo also vouched for Vagnozzi, Furman, Gissas and their funds

in communications directly to investors.

       16.       As a result of Defendants’ actions, as described in more detail below, Plaintiffs and

class members possess claims against each Defendant for breach of fiduciary duty; against Vagnozzi,

Furman and Gissas for fraud; and against Pauciulo and Eckert Seamans for aiding and abetting breaches

of fiduciary duty and fraud.

                                   JURISDICTION AND VENUE

       17.       Subject Matter Jurisdiction. The Court has subject matter jurisdiction pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because (i) the matter in controversy exceeds

$5 million, exclusive of interest and costs; (ii) there are members of the proposed Class who are citizens


                                                    5
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 47



of different states than Defendants; and (iii) there are in the aggregate more than 100 members of the

proposed class.

       18.        Personal Jurisdiction.    Many of the Defendants’ tortious acts and transactions

constituting securities violations occurred in the Southern District of Florida.

       19.        This Court has personal jurisdiction over Defendants because the causes of action

alleged arise from Defendants’ tortious acts within Florida, their engaging in business in Florida and

causing injury to persons or property within Florida while engaged in solicitation and services within

Florida.

       20.        Furman and Gissas live in Florida and operate their businesses in Florida, including

the agent funds at issue in this case.

       21.        In addition, out-of-state Defendants Pauciulo, Eckert Seamans and Vagnozzi at all

times material engaged in significant contacts within the State of Florida. Pauciulo and Eckert Seamans

represented several agent funds based in Florida. In exchange for attorney’s fees, Pauciulo and Eckert

Seamans created offering memoranda and other documents that they sent into Florida and knew would

be used to solicit Florida-based investors. The investments related to merchant cash advances made by

Par Funding, a company with its principal address in Palm Beach Gardens, Florida, to thousands of

merchants including hundreds of merchants in Florida. Eckert Seamans, through Pauciulo, also created

video communications and allowed them to be sent to Florida investors with the intent of inducing

those investors to sign Exchange Notes.

       22.        Vagnozzi engaged in significant contacts within the State of Florida by soliciting

Florida investors personally and through ABFP. He did this directly and through various agent funds,

including the funds of Furman and Gissas. Vagnozzi, personally and through ABFP, recruited and

trained the Furman and Gissas agent funds, and caused ABFP to run those agent funds’ back offices.

Vagnozzi and/or his entities received compensation arising out of the investments made by Florida

                                                    6
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 47



investors, including but not limited to compensation for managing the back offices of the Furman and

Gissas agent funds.

       23.          Venue. Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because a

substantial part of the events and omissions giving rise to the claim occurred in this District, and because

Defendants are subject to this Court’s personal jurisdiction with respect to this action.

                                                PARTIES

1.     Plaintiffs

       24.     Plaintiff Robert Montgomery is a resident and citizen of the state of Florida, who resides

in Miami-Dade County, Florida.

       25.     Plaintiff Lynne Lapidus is a resident and citizen of the state of Florida, who resides in

Miami-Dade County, Florida.

       26.     Plaintiff Henry Barth is a resident and citizen of the state of Florida, who resides in Palm

Beach County, Florida.

       27.     Plaintiff Laurie Haire is a resident and citizen of the state of Florida, who resides in

Tamarac, Florida.

       28.     Plaintiffs Rosalye and Glenn Friedman are residents and citizens of the state of Florida,

who live in Sumter County, Florida.

       29.     Plaintiff Betti Jane and Anthony Cuomo are residents and citizens of the state of Florida,

who live in Sumter County, Florida.

       30.     Plaintiff Mark Heron is a resident and citizen of the state of North Carolina.

       31.     Plaintiff Edward Raymond Jannelli is a resident and citizen of the state of New Jersey.

2.     Defendants

       32.          Defendant Eckert Seamans is a national law firm formed in Pennsylvania with its

principal place of business in Pennsylvania.

                                                     7
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 8 of 47



       33.       Defendant Pauciulo is an individual who resides in Pennsylvania. He is a Partner in

the law firm of Eckert Seamans.

       34.       Defendant Furman is an individual and a resident and citizen of the state of Florida,

and is a resident of West Palm Beach, Florida.

       35.       Defendant Gissas is an individual and a resident and citizen of the state of Florida,

and is a resident of Wildwood, Florida.

       36.       Defendant Vagnozzi is an individual who resides in Pennsylvania. He is the sole

owner of ABFP and ABFP Management.

3.     Relevant Non-Parties

       37.       Par Funding is a Delaware company started by Lisa McElhone and Joseph LaForte in

2011. Its principal address is 20900 Northeast 30th Avenue in Aventura, Florida. Through various

agent funds, Par Funding solicited and obtained hundreds of investments from Florida investors.

       38.       LaForte founded Par Funding with his wife, Lisa McElhone. LaForte runs the day-

to-day operations of Par Funding and acts as its de facto CEO. He was introduced to investors as Par

Funding’s president.

       39.       Abetterfinancialplan.com LLC d/b/a A Better Financial Plan (“ABFP”) is a

Pennsylvania limited liability company formed by Vagnozzi on November 12, 2010. Vagnozzi owns

and manages ABFP, and he claims it is his corporate alter ego. ABFP is an investment firm that offers

alternative investments. Through various agent funds, ABFP solicited and obtained hundreds of

investments from Florida investors.

       40.       ABFP Management Company, LLC (“ABFP Management”) is a Delaware limited

liability company formed by Vagnozzi on March 11, 2010. ABFP Management is wholly owned by

Vagnozzi.    Through ABFP Management, Vagnozzi provides management services related to

organizing and operating companies formed for the purpose of raising funds from investors and using

                                                  8
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 9 of 47



the investor funds to invest in alternative investments. ABFP Management provides these services for

the agent funds recruited by Vagnozzi in exchange for a portion of the investment returns. This includes

agent funds in Florida.

       41.       ABFP Income Fund, LLC is a Delaware limited liability company formed by

Vagnozzi on January 12, 2018. According to the SEC Complaint, beginning no later than February 2,

2019, Vagnozzi, through ABFP Income Fund, LLC raised at least $22 million for Par Funding through

the offer and sale of promissory notes to at least 99 investors. Pauciulo and Eckert Seamans represented

ABFP Income Fund and, among other things, drafted all documents pertaining to the formation of this

entity and the offering documents.

       42.       ABFP Income Fund 2, L.P. is a Delaware limited liability partnership formed in July

2018. Vagnozzi, through ABFP Management, formed ABFP Income Fund 2 for the purpose of raising

investor money to pool and invest in the Par Funding promissory notes through the offer and sale of

limited partnership interests. ABFP Management is the General Partner of ABFP Income Fund 2.

According to the SEC Complaint, beginning no later than August 8, 2018, Vagnozzi, through ABFP

Income Fund 2, has raised at least $6 million for Par Funding, through the offer and sale of limited

partnership interests in ABFP Income Fund 2 to at least 49 investors. Pauciulo and Eckert Seamans

represented ABFP Income Fund 2, and, among other things, drafted all documents pertaining to the

formation of this entity and the offering documents.

       43.       ABFP Income Fund 3, LLC is a Delaware limited liability company formed by

Vagnozzi in January 2019 to raise money for Par Funding through the offer and sale of promissory

notes. Beginning no later than May 6, 2019, Vagnozzi, through ABFP Income Fund 3 raised at least

$4 million for Par Funding, through the offer and sale of promissory notes to at least 20 investors.

Pauciulo and Eckert Seamans represented ABFP Income Fund 3, and, among other things, drafted all

documents pertaining to the formation of this entity and the offering documents.

                                                   9
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 10 of 47



        44.      ABFP Income Fund 4, LLC is a Delaware Limited-Liability Company formed by

 Vagnozzi on April 8, 2019, to raise money for Par Funding through the offer and sale of promissory

 notes. Pauciulo and Eckert Seamans represented ABFP Income Fund 4, and, among other things,

 drafted all documents pertaining to the formation of this entity and the offering documents. ABFP

 Income Fund 4 did not file a Form D Notice of Exempt Offering of Securities with the SEC.

        45.      ABFP Income Fund 5, LLC is a Delaware limited liability company formed by

 Vagnozzi on August 7, 2019, to raise money for Par Funding through the offer and sale of promissory

 notes. Pauciulo and Eckert Seamans represented ABFP Income Fund 5, and, among other things,

 drafted all documents pertaining to the formation of this entity and the offering documents. ABFP

 Income Fund 5 did not file a Form D Notice of Exempt Offering of Securities with the SEC.

        46.      ABFP Income Fund 6 LLC is a Delaware limited liability company formed by

 Vagnozzi on November 4, 2019, to raise money for Par Funding through the offer and sale of

 promissory notes. Pauciulo and Eckert Seamans represented ABFP Income Fund 6, and, among other

 things, drafted all documents pertaining to the formation of this entity and the offering documents.

 ABFP Income Fund 6 did not file a Form D Notice of Exempt Offering of Securities with the SEC.

        47.      ABFP Income Fund 7 LLC is a Delaware limited liability company formed by

 Vagnozzi on February 25, 2019, to raise money for Par Funding through the offer and sale of

 promissory notes. Pauciulo and Eckert Seamans represented ABFP Income Fund 7, and, among other

 things, drafted all documents pertaining to the formation of this entity and the offering documents.

 ABFP Income Fund 7 did not file a Form D Notice of Exempt Offering of Securities with the SEC.

        48.      ABFP Income Fund, LLC, ABFP Income Fund 2, LLC, ABFP Income Fund 3, LLC,

 ABFP Income Fund 4, LLC, ABFP Income Fund 5, LLC, ABFP Income Fund 6, LLC and ABFP

 Income Fund 7, LLC shall be referred to collectively as the “ABFP Agent Funds.”



                                                 10
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 11 of 47



        49.       ABFP Income Fund Parallel LLC; ABFP Income Fund 2 Parallel LLC; ABFP Income

 Fund 3 Parallel LLC; ABFP Income Fund 4 Parallel LLC; ABFP Income Fund 6 Parallel LLC; and

 ABFP Income Fund 7 Parallel LLC are Delaware limited liability companies that were formed by

 Vagnozzi, Pauciulo and Eckert Seamans on or about April 22, 2020, for the purpose of restructuring

 ABFP’s unregistered merchant cash advance investments via various “Exchange Notes.”

        50.       Fidelis Financial Planning LLC (the “Furman Fund”) is a Delaware limited liability

 company that was formed by Furman in April 2018 and has its principal place of business in West Palm

 Beach, Florida. ABFP Management provides management services to the Furman Fund. The Furman

 Fund is a pooled financial fund created for the purpose of raising investor funds for Par Funding,

 primarily from Florida investors. Since no later than August 9, 2018, Furman, through the Furman

 Fund, has raised more than $5.8 million from investors for Par Funding through the offer and sale of

 promissory notes. Pauciulo and Eckert Seamans represented the Furman Fund and, among other things,

 drafted all documents pertaining to the formation of this entity and the offering documents.

        51.       Gissas, through Retirement Evolution Group LLC, operates agent funds that raise

 money for Par Funding through the offer and sale of promissory notes. Retirement Evolution Group

 was formed in 2018 with its principal address in Wildwood, Florida. Gissas is its President and sole

 manager. Pauciulo and Eckert Seamans represented Retirement Evolution Group and, among other

 things, drafted all documents pertaining to the formation of this entity.

        52.       Retirement Evolution Income Fund LLC is an Agent Fund formed in 2018 with its

 principal address in Wildwood, Florida. Gissas is its President and sole manager. Retirement Evolution

 Income Fund is a pooled investment fund created for the purpose of raising funds for Par Funding,

 primarily from Florida investors. Since as early as May 2018, Gissas, through Retirement Evolution

 Income Fund, has raised more than $5.4 million from at least 62 investors, primarily in Florida, for Par

 Funding through the offer and sale of promissory notes. Pauciulo and Eckert Seamans represented

                                                    11
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 12 of 47



 Retirement Evolution Income Fund and, among other things, drafted all documents pertaining to the

 formation of this entity and the offering documents.

        53.       Retirement Evolution Insured Income Fund LLC is an Agent Fund formed in 2019

 with its principal address in Wildwood, Florida. Gissas is its President and sole manager. Retirement

 Evolution Insured Income Fund is a pooled investment fund created for the purpose of raising funds

 for Par Funding, primarily from Florida investors. Gissas, through the Retirement Evolution Insured

 Income Fund, has raised money from investors for Par Funding through the offer and sale of promissory

 notes. Pauciulo and Eckert Seamans represented Retirement Evolution Insured Income Fund and,

 among other things, drafted all documents pertaining to the formation of this entity and the offering

 documents.

        54.       RE Income Fund 2 is an Agent Fund formed in 2019 with its principal address in

 Wildwood, Florida. Gissas is its President and sole manager. RE Income Fund 2 is a pooled investment

 fund created for the purpose of raising funds for Par Funding, primarily from Florida investors. Since

 no later than August 1, 2019, Gissas, through RE Income Fund 2, has raised at least $150,000 from

 investors for Par Funding through the offer and sale of promissory notes. Pauciulo and Eckert Seamans

 represented RE Income Fund 2 and, among other things, drafted all documents pertaining to the

 formation of this entity and the offering documents.

        55.       Spartan Income Fund is an Agent Fund formed in 2019 with its principal address in

 Mt. Laurel, New Jersey. Upon information and belief, Vagnozzi has an ownership interest in Spartan

 Income Fund, which is managed by a subagent named John Myura, to whom Vagnozzi sends some

 clients who call in response to Vagnozzi’s radio advertisements. Spartan Income Fund is a pooled

 investment fund created for the purpose of raising funds for Par Funding. Spartan Income Fund has

 raised an unknown amount from investors for Par Funding through the offer and sale of promissory



                                                   12
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 13 of 47



 notes. Pauciulo and Eckert Seamans represented Spartan Income Fund and, among other things, drafted

 all documents pertaining to the formation of this entity and the offering documents.

        56.        Retirement Evolution LLC, Retirement Evolution Income Fund LLC, Retirement

 Evolution Insured Income Fund LLC and RE Income Fund 2 will be collectively referred to as the

 “Gissas Funds.”

        57.        The ABFP Agent Funds, the Furman Fund, the Gissas Funds and Spartan Income

 Fund LLC will be collectively referred to as the “Agent Funds.”

                                                 FACTS

 1.     Par Funding and the Merchant Cash Advance Business

        58.     Plaintiffs’ claims stem from Par Funding’s “merchant cash advance” (or “MCA”)

 business, which involves the purchase of future receivables from small businesses. Generally speaking,

 these small businesses pledged future receivables and a significant fee percentage in exchange for quick

 cash from Par Funding.

        59.     McElhone and LaForte, who are married, started Par Funding in 2011. McElhone was

 Par Funding’s only employee. Starting in 2017, another company owned by McElhone, Full Spectrum

 Processing, Inc., operated Par Funding. McElhone was not involved in either company’s day-to-day

 operations. The businesses were run by La Forte. McElhone separately ran a nail salon in Philadelphia.

        60.     Shortly before he started Par Funding, LaForte had been released from prison after

 serving a three- to 10-year sentence and paying $14.1 million in restitution for grand larceny, money

 laundering and conspiracy to operate an illegal gambling business. Reputedly, LaForte’s grandfather

 and uncle were members of the Gambino crime family. LaForte used a number of aliases, including

 Joe Mack, Joe Macki and Joe McElhone.

        61.     Par Funding funded hundreds of millions of dollars in MCAs. Many of those MCAs

 resulted in profits to Par Funding that, if considered to be interest, would be usurious.

                                                    13
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 14 of 47



        62.      In a 2018 article about Par Funding, LaForte and the merchant advance cash industry,

 Bloomberg News reported that this “new industry is in some ways a reincarnation of the loan-sharking

 rackets of a bygone era. Cash-advance companies use a legal document called a confession of judgment

 to stack the deck against borrowers, just as payday lenders did a century ago. Small-business lending

 was once infiltrated by the mob. Today it’s again a magnet for crooks, including some with alleged

 ties to organized crime.”

 2.     Par Funding Starts by Raising Money Through Investor Promissory Notes

        63.      To fund the MCAs, Par Funding raised investor money through the offer and sale of

 securities in the form of promissory notes.

        64.      From 2012 through 2017, Par Funding sold promissory notes directly to investors

 through a network of sales agents, or “Finders.” The Finders located and solicited investors in return

 for a “finder’s fee” from Par Funding.

        65.      Par Funding’s assets, including its accounts receivable, secured the notes. The notes

 stated that Par Funding would pay back the noteholder investor over 12 months, with interest ranging

 from 12- to 44-percent.

        66.      By December 2017, Par Funding raised at least $90 million from investors through the

 offer and sale of promissory notes. Investors sent funds directly to Par Funding or through self-directed

 IRA accounts.

 3.     Eckert Seamans and Pauciulo Conduct Due Diligence on Par Funding

        67.      Pauciulo and Eckert Seamans represented Vagnozzi’s businesses, including ABFP, for

 more than a decade when, in mid-2016, ABFP hired Pauciulo and Eckert Seamans to conduct due

 diligence on Par Funding.

        68.      As part of the due diligence, Pauciulo requested and received documents from Par

 Funding. Through this process, Pauciulo learned the following: i) that Par Funding had no audited

                                                    14
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 15 of 47



 financial statements; ii) that Par Funding had no insurance on merchant receivables; iii) that LaForte

 was not listed as an officer or director, even though Pauciulo knew that LaForte ran the business; and

 (iv) that Par Funding had filed hundreds of lawsuits against merchants, seeking tens of millions of

 dollars in defaulted repayments. This last fact was particularly important, as it contradicted claims by

 Par Funding that its merchant default rates were only 1% to 2%.

         69.    Also, Pauciulo either did not run a background check on LaForte or ignored its results.

 In any event, Pauciulo learned from Vagnozzi no later than 2018 that LaForte was an ex-convict, and

 read the Bloomberg News article about Par Funding’s questionable business practices in 2018.

         70.    Pauciulo also either failed to review or ignored the fact that Par Funding’s own offerings

 were unregistered securities that did not qualify for a registration exemption.

 4.      Vagnozzi Solicits Investments for Par Funding, Then for Intermediary Agent Funds

         71.    After Pauciulo and Eckert Seamans conducted due diligence on Par Funding, Vagnozzi

 was Par Funding’s biggest Finder in 2016 and 2017. Through his company ABFP, Vagnozzi raised

 about $20 million for Par Funding in exchange for a finder’s fee of 6% to 7% of each investment he

 solicited.

         72.    As Pauciulo and Eckert Seamans knew, Vagnozzi’s solicitations were made to the

 general public through radio advertisements, websites and seminars. They also knew that Vagnozzi

 uniformly touted Eckert Seamans’ due diligence as a reason for investors to invest their money.

         73.    In January 2018, Pennsylvania securities regulators subpoenaed Par Funding in

 connection with an investigation of Par Funding’s use of unregistered Finders to solicit direct-to-Par

 Funding promissory notes. Par Funding told Vagnozzi about the investigation, and Vagnozzi told

 Pauciulo.

         74.    Upon receiving the subpoena, Par Funding restructured its offering using a structure

 developed by Pauciulo and proposed through Vagnozzi. Under this structure, Par Funding issued

                                                    15
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 16 of 47



 promissory notes to intermediary agent funds, which then issued notes to investors in exchange for their

 investment. The agent funds funneled these investments to Par Funding, which then repaid investors

 through the agent funds, as follows:




        75.     In September 2018, Par Funding assured the Pennsylvania securities regulators that it

 was no longer using Finders. Par Funding never told regulators that it had simply replaced the Finders

 structure with the agent funds structure.

        76.     Using the agent funds structure starting in January 2018, Vagnozzi continued to raise

 millions in investor funds for Par Funding. With Pauciulo’s assistance, Vagnozzi created a slew of

 agent funds, including the various ABFP Funds. All told, Vagnozzi solicited tens of millions of dollars

 in investor funds through the ABFP Funds.

        77.     Moreover, with crucial support from Pauciulo and Eckert Seamans, Vagnozzi greatly

 expanded the web of agent funds seeking investors throughout the country, particularly in Florida.

 Vagnozzi recruited other agents, including registered investment advisers and insurance advisers who

 had existing clients (and preexisting confidential fiduciary relationships built on trust and confidence),

 to create more agent funds.

        78.     Pauciulo and Eckert Seamans helped start more than 30 agent funds nationwide.

        79.     These new agent funds included the Furman and Gissas Agent Funds, through which

 Vagnozzi was able to reach into a pool of primarily Florida-based investors. As described below,

 Vagnozzi received a cut of the Agent Funds’ proceeds.



                                                    16
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 17 of 47



        80.     Pauciulo and Eckert Seamans set up all of the Agent Funds’ corporate entities and

 created the documents that the Agent Funds would need to solicit investors. Pauciulo and Eckert

 Seamans created and provided private placement memoranda (“PPMs”), subscription agreements,

 corporate registration documents and other offering materials for each Agent Fund. They set up a tax

 identification number for each Agent Fund. They provided a management agreement to be executed

 by the Agent Funds and ABFP Management. And Pauciulo and Eckert Seamans either drafted and

 filed, or advised the Agent Funds how to draft and file, the Agent Funds’ Form D exemptions with the

 SEC. These forms gave the public notice of an exempt securities offering of either debt or equity

 securities in reliance on Rule 506(b) of the Securities Act, 17 C.F.R. § 230.506(b). The forms for the

 ABFP and Gissas Agent Funds were signed by Pauciulo or his associate.

        81.     Vagnozzi and ABFP trained the new agents about how the Agent Funds worked, and

 provided them with marketing materials and an “Agent Guide” that had been reviewed by Pauciulo.

 The Agent Guide explained to agents, including Furman and Gissas, how to create an agent fund, telling

 them they merely need to choose a name and send it to Pauciulo with a $5,000 check. It advised which

 banks to set up accounts and directed them to add an ABFP employee as an authorized signatory.

        82.     Vagnozzi and ABFP Management acted as the new Agent Funds’ back office, sending

 investor payments to Par Funding and distributing Par Funding’s repayments to the new Agent Funds,

 which would then distribute to their investors. Vagnozzi and ABFP Management performed these tasks

 so that agents like Furman and Gissas could “focus on selling.”

        83.     Upon receipt of the investor funds, Par Funding issued a note to the Agent Fund with a

 given rate of return. The Agent Fund then delivered a note to its investor at a lower rate. The difference

 between the two rates was kept by the Agent Fund, which gave 25% of that difference to Vagnozzi and

 ABFP Management pursuant to a management agreement.



                                                    17
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 18 of 47



          84.    For their part, Pauciulo and Eckert Seamans received hundreds of thousands of dollars

 in fees from Vagnozzi, the ABFP Funds and the new Agent Funds in exchange for setting up these

 funds.

          85.    At all times, Pauciulo and Eckert Seamans knew that all of the Agent Funds would be

 soliciting investors through general promotion activity such as radio, television commercials, the

 Internet, social media and/or dinner seminars. Pauciulo and Eckert Seamans also knew about and

 allowed the Agent Funds to tell investors that Eckert Seamans, one of the largest law firms in the

 northeast United States, was involved in the offering.

          86.    The ABFP Funds raised more than $30 million from investors, with the Furman and

 Gissas Agent Funds raising more than $5.8 million and $5.5 million, respectively.

          87.    By March 2020, Vagnozzi claimed that 600 investors had invested in Par Funding

 through the various agent funds that he recruited, including the Furman and Gissas Agent Funds.

 5.       The Promissory Notes Were Not Exempt Unregistered Securities, and Pauciulo
          and Eckert Seamans Knew It

          88.    The promissory notes issued by the Agent Funds were securities within the meaning of

 the Securities Act, which unless exempt must be registered before being offered or sold in the United

 States. 15 U.S.C. §77e.

          89.    Rule 506(b) under Section 4(a)(2) of the Securities Act provides a “safe harbor” from

 registration.   It provides objective standards for a company to rely on to claim an exemption.

 Companies conducting an offering that qualifies under Rule 506(b) can raise an unlimited amount of

 money and can sell securities to an unlimited number of accredited investors.

          90.    An offering under Rule 506(b) is, however, subject to certain requirements. The offeror

 cannot conduct any general solicitation or advertising to market the securities. The securities may not

 be sold to more than 35 unaccredited investors, who must meet the legal standard of having sufficient


                                                   18
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 19 of 47



 knowledge and experience in financial and business matters to be capable of evaluating the merits and

 risks of the prospective investment. Furthermore, all unaccredited investors must be given specific

 information relating to the offeror’s financial condition.

        91.     The Agent Funds’ notes did not comply with the requirements of Rule 506(b).

        92.     Vagnozzi, Furman and Gissas solicited investments in the Agent Funds via general

 solicitations and advertisements, including radio advertisements, investment seminars, seminars, flyers,

 television commercials, the internet and social media.

        93.     The Agent Funds did not provide unaccredited investors with the financial information

 required by Rule 506(b).

        94.     And the ABFP Funds and Gissas Funds sold their securities to more than 35 non-

 accredited investors. One of ABFP’s sales agents, Shannon Westhead, submitted a declaration to the

 SEC stating that “There are numerous ABFP Income Funds because when a fund reached 35

 unaccredited investors or 99 investors total, ABFP would open a new fund.”

        95.     Through Pauciulo’s active involvement in the documentation, offering and sales of the

 promissory notes and interactions with the Agent Funds and their principals, including Vagnozzi,

 Furman and Gissas, Pauciulo and Eckert Seamans knew that the Agent Funds’ notes did not comply

 with the Rule 506 exemptions.

        96.     Pauciulo drafted and signed “Form Ds” on behalf of the ABFP Funds and many of the

 Agent Funds, which were filed with the SEC and falsely claim an exemption from registration as a

 “private offering” under Rule 506(b).

        97.     No Form Ds were even filed by Vagnozzi, Pauciulo or Eckert Seamans for ABFP Funds

 4 through 7.

        98.     Knowing of the multiple ongoing securities violations, Pauciulo and Eckert Seamans

 should have, but did not, withdraw from further representation of the Agents Funds. Instead, they

                                                    19
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 20 of 47



 helped facilitate the violation by, for example, creating separate funds to conceal the number of

 unaccredited investors.

 6.        Par Funding, Vagnozzi and ABFP Receive Significant Regulatory Scrutiny

           99.    During this time, Par Funding, Vagnozzi and ABFP received significant regulatory

 scrutiny, none of which was disclosed to investors by Vagnozzi, Pauciulo, Eckert Seamans, Furman or

 Gissas.

           100.   In 2017, the SEC began investigating ABFP relating to another private placement

 created with the help of Pauciulo and Eckert Seamans that was unrelated to Par Funding. The

 investigation lasted three years. Pauciulo and Eckert Seamans represented ABFP relating to the

 investigation. Furman and Gissas knew about the investigation prior to 2020.

           101.   The SEC issued a subpoena to Eckert Seamans in July 2017 relating to the investigation.

 In June 2020, the SEC issued a Cease and Desist Order holding that ABFP and Vagnozzi willfully

 violated Section 5 of the Securities Act. The SEC found, among other violations, that ABFP had

 attempted to skirt Rule 5(b)’s limitation on 35 unaccredited investors. Each time a fund approached 35

 unaccredited investors, a new, consecutively numbered fund would be created, and so on. Pauciulo

 and Eckert Seamans created this structure and filed the Form Ds for each of these funds. (ABFP,

 through Pauciulo and Eckert Seamans, did the same thing with the ABFP Funds in the Par Funding

 context). The SEC also found that Vagnozzi’s and ABFP’s principal marketing techniques included

 frequent radio advertisements, mailers and seminars — also a violation of the exemption requirements.

           102.   In November 2018, the Pennsylvania Department of Banking and Security investigated

 Par Funding’s use of unregistered Finders and levied a $499,000 penalty. Vagnozzi and ABFP knew

 about the New Jersey investigation, and told Pauciulo about it.

           103.   In December 2018, the New Jersey Bureau of Securities issued a Cease and Desist Order

 against Par Funding. The Order arose out of an investigation of Par Funding’s sale of unregistered

                                                    20
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 21 of 47



 securities and use of unregistered agents in New Jersey. Vagnozzi and ABFP knew about the New

 Jersey investigation, and told Pauciulo about it, as well as Furman and other agents.

        104.    In May 2019, the Pennsylvania securities regulators ordered Vagnozzi and ABFP to pay

 a $490,000 fine relating to the sale of Par Funding’s promissory notes to investors. Eckert Seamans

 represented ABFP in the action.

        105.    In February 2020, the Texas State Securities Board issued an Emergency Cease and

 Desist Order against Par Funding, ABFP and a Texas-based agent fund called Merchant Growth. The

 Order cited fraud and registration violations by the companies. The Texas securities regulators found,

 among other things, that Par Funding and the agent fund did not qualify for a registration exemption

 because, among other reasons, Merchant Growth used general solicitations to recruit investors. In the

 Texas action, Eckert Seamans represented ABFP, which it knew had solicited investors through radio

 ads and other general solicitations for years.

        106.    Furman and Gissas knew about these investigations of Par Funding, Vagnozzi and

 ABFP prior to 2020.

 7.     Defendants Learn That Par Funding Does Not Have Merchant Credit Insurance

        107.    The Agent Funds told investors that Par Funding had purchased a $75 million credit

 insurance policy that would cover merchant defaults on the loans made to merchants by Par Funding.

        108.    In late 2018, however, Par Funding learned that the policy it purchased from Euler

 Hermes did not cover the MCA business model. It did not provide loan guarantee insurance. Rather,

 it provided standard accounts receivables insurance.

        109.    Par Funding let the worthless policy expire. In a sham attempt to keep the PPMs in

 compliance, Par Funding purchased an inexpensive policy from Euler Hermes with $200,000 in

 unrelated coverage so that Par Funding and the Agent Funds could continue to represent that Par

 Funding was “insured.”

                                                   21
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 22 of 47



        110.    Par Funding told its agents, including Vagnozzi, that it did not have the proper merchant

 credit insurance. Vagnozzi, in turn, told Pauciulo and Eckert Seamans. Furman and Gissas also learned

 about this insurance issue prior to 2020.

        111.    Yet Vagnozzi, Furman, Gissas and their Agent Funds continued to market the Par

 Funding MCAs as insured to investors, who relied on that representation.

        112.    Vagnozzi, Pauciulo, Eckert Seamans, Furman and Gissas did not disclose to investors

 in the PPMs, supplemental documents or otherwise that Par Funding once touted loan guarantee

 insurance but ultimately never had it.

        113.    Vagnozzi continued to conceal this from investors even after Par Funding declared a

 moratorium on payments shortly after the COVID-19 pandemic hit. On March 26, 2020, Vagnozzi

 forwarded to investors an email from Par Funding announcing that distributions would be suspended.

 Vagnozzi added commentary, including telling investors that Par Funding had insurance, but that a

 virus exclusion in the policy precluded any claim. This was a lie, as Vagnozzi knew there was no

 coverage.

        114.    Furman received Vagnozzi’s email and forwarded it to his investors, passing off

 Vagnozzi’s comments as his own.

        115.     In an email dated April 20, 2020, Vagnozzi told investors he had reached out to Par

 Funding and Euler Hermes and was told that the insurance coverage was denied because of a virus

 exclusion in Par Funding’s policy. He also told investors that he had contributed $300,000 to the

 insurance premium when it was purchased. None of this was true.

 8.     Investors Enter Into the Exchange Notes

        116.    Investors did not receive their April and May investment returns.

        117.    Pauciulo helped convince investors to forego suing the Agent Funds for default, and to

 instead allow the funds to restructure the debt owed to them by Par Funding.

                                                   22
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 23 of 47



        118.    On April 18, 2020, the investors received by email a video in which Vagnozzi and

 Pauciulo told investors that Pauciulo had reviewed Par Funding’s financials and that Par Funding was

 insolvent. Vagnozzi reassured investors that he believed Par Funding would rebound. Vagnozzi and

 Pauciulo recommended that investors withhold filing lawsuits against Par Funding and opt instead to

 restructure the debt by accepting an Exchange Note.

        119.    Through an Exchange Note, investors’ returns would be reduced to 4% and their

 principal repayment term would be expanded from one year to seven years.

        120.    Pauciulo told investors that Par Funding had a clean UCC report, and that investors who

 executed an Exchange Note would therefore be “first in line” to collect if Par Funding were to default

 on the new deal. This was untrue. Par Funding had numerous liens on its assets at the time.

        121.    On April 26, 2020, investors received another video of Vagnozzi and Pauciulo in which

 Vagnozzi and Pauciulo again recommended that investors accept the Exchange Offering.

        122.    In the video, Pauciulo walked investors through the offering documents, page by page.

 Pauciulo never mentioned in the video a material provision in the Exchange Note — that investors

 would be releasing the Agent Funds, from any claims of liability relating to the offering documents, or

 any other claims.

        123.    Nor did the Exchange Note or Pauciulo disclose any of the regulatory actions relating to

 Par Funding or the ABFP Funds, including but not limited to pending actions by the SEC and the state

 of Texas in which Eckert Seamans represented ABFP.

        124.    In conference calls, Vagnozzi told Furman and Gissas about the advice given by

 Pauciulo and Eckert Seamans. Pauciulo and Eckert Seamans knew that Vagnozzi would be passing on

 this advice, and information about Pauciulo’s of Par Funding’s financials, to Gissas, Furman and the

 Agent Funds. Gissas, Furman and the Agent Funds passed on this information to investors.



                                                   23
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 24 of 47



        125.    Relying on the representations made to them, and the expertise of Pauciulo, Vagnozzi,

 Furman and Gissas, investors felt they had no choice but to agree to the Exchange Offering and to

 replace their existing notes with new notes that offered less interest and thus a lower rate of return.

 9.     Defendants Owed Investors Fiduciary Duties

        126.    Each Defendant owed Plaintiffs and the class members a fiduciary duty.

        127.    Vagnozzi, Furman, Gissas and their Agent Funds solicited and sold unregistered

 securities and acted as de facto investment advisors or brokers or financial advisors. They sold

 securities to Plaintiffs. They engaged in the business of effecting transactions in securities for the

 account of others. They received transaction-based commissions and/or payments. They provided

 advice and recommendations as to investment in Par Funding and the Agent Funds. They actively

 solicited investments in the securities. They advised Plaintiffs and class members as to the value of the

 Agent Fund securities and the investment in or purchase of those securities. And they effected

 transactions in securities for the account of others.

        128.    Vagnozzi, Furman, Gissas and their Agent Funds obtained the trust and confidence of

 Plaintiffs and class members by purporting to have superior knowledge and expertise in the promissory

 note investments, and in each instance advised Plaintiffs that their investment was lucrative and low

 risk. That trust and confidence was reposed in Vagnozzi, Furman, Gissas and their Agent Funds,

 creating a fiduciary duty owed to Plaintiffs.

        129.    For example, Furman told investors in the Furman Agent Fund: “We will show you

 WHY you want the most TRANSPARENT Advisor. We have a Fiduciary duty to put YOU FIRST,

 we are INDEPENDENT Advisors and we don’t fit you into an investment, we show you what

 investments and products fit YOU! Whether it is treating you like family, or just being there to answer

 any question you might have at anytime, the United Fidelis Group will always put our clients first! LET



                                                     24
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 25 of 47



 US show you what makes us the TOP 1% of the TOP 1% of ALL ADVISORS NATIONALLY, and

 we still will put you first. Ask for references we are happy to provide them!”

         130.    Gissas stated on his website, “Retirement Evolution Group designs each strategy for

 your unique financial situation. Our independence allows us to review the full range of products

 available in your state to determine which is best for you. Our advisors review each case independently

 to create the best plan from our available services . . . .”

         131.    Pauciulo and Eckert Seamans also owed Plaintiffs and class members fiduciary duties.

 They acted as the attorney for the Agent Funds, with knowledge that the purpose of the Agent Funds

 was to solicit investors using general solicitation and advertising methods that traded on Pauciulo’s and

 Eckert Seamans’ involvement and expertise. Pauciulo and Eckert allowed Vagnozzi to use their names

 and professional reputations in marketing materials distributed to prospective investors, giving comfort

 to prospective investors that the Agent Funds were legitimate, financially sound investment funds that

 complied with all applicable regulatory and legal requirements. Pauciulo and Eckert Seamans knew

 that Vagnozzi’s radio advertisements touted the fact that “These investment opportunities . . . were

 created with the help of one of the nation’s larges law firms.”

         132.    Eckert Seamans’ name appeared as “Legal Counsel” in the PPMs distributed to investors

 of the Agent Funds. The PPMs also stated that each Agent Fund “has engaged the law firm of Eckert

 Seamans Cherin & Mellott, LLC to advise the Fund on various legal matters, including issues relating

 to securities law, certain regulatory matters as well as certain tax matters.”

         133.    Pauciulo’s and Eckert Seamans’ involvement with the Agent Funds went far beyond a

 standard attorney/client relationship. At all times material, Pauciulo characterized his role to investors

 and third parties as not just an outside counsel or an attorney providing routine legal services, but as a

 longstanding partner who took part in the funds’ development and decisionmaking process.



                                                      25
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 26 of 47



         134.   In addition to allowing the Agent Funds to use Pauciulo and Eckert Seamans in

 advertising and marketing, Pauciulo often interacted directly with investors. Pauciulo took phone calls

 from investors with questions about Par Funding or the Agent Funds. When speaking with those

 investors he often characterized his role as a partner with the Agent Funds, using the pronouns “we,”

 “us” and “our” when discussing those funds. For example, in a video sent directly to investors, he told

 them:

         [W]e have created investment funds across a pretty wide scope of businesses. We have
         done real estate. We have done other alternative investment classes. More importantly,
         there is [sic] deals that we haven’t done, right? I mean there are industries and
         transactions that we did a lot of diligence around and decided, you know, that it’s not
         right for us, you know, not the kind of investment we wanted to get into and I think we
         made some good calls on a couple of those because we later found out that some of those
         went sideways. So I think we have been, you know, pretty disciplined in our approach
         and have sought out, you know, business opportunities that most people wouldn’t be
         aware of and probably wouldn’t have an opportunity to invest in for a whole bunch of
         reasons, you know, through these fund structures.

 (emphasis added).

         135.   Pauciulo also vouched for Vagnozzi, ABFP and the Agent Funds in front of investors.

 For instance, Vagnozzi asked Pauciulo in one video: “You have gotten to know my staff has grown

 significantly. You know everybody in the staff. Point is[,] positive relationship, only positive things

 to say about myself and my staff, is that a fair statement?” Pauciulo responded “Yeah, it is.”

         136.   As a result of statements like these and allowing the Agent Funds to use Pauciulo and

 Eckert Seamans in promotional materials, Pauciulo and Eckert Seamans sought to induce the trust of

 investors. It worked, as investors reposed trust and confidence in Pauciulo and Eckert Seamans.

         137.   The fiduciary relationship developed by Pauciulo and Eckert Seamans with investors is

 highlighted by comments made to convince Plaintiffs and the class members to execute the Exchange

 Notes. Vagnozzi stated “There are individuals who are unclear on which direction they should go. . . .

 I am trying to make the best decisions I can for the most people and it’s going to be impossible to make

 everybody happy.” Pauciulo then made statements in an effort to convince investors to sign the
                                            26
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 27 of 47



 Exchange Notes. He told them he was a former SEC staff attorney who “investigated cases involving

 financial fraud, accounting fraud and insider trading.” He told them he was “very familiar with, you

 know, financial accounting.”

         138.    He also told investors that he had signed a nondisclosure agreement with Par Funding

 and reviewed Par Funding’s financials. He invited investors’ reliance on his review of the financials.

 He said Par Funding was insolvent. He did not tell investors that the financials he received were

 unaudited, or that Par Funding had tens of millions of dollars of cash in its accounts.

         139.    Pauciulo presented three options to investors: sue Par Funding, put Par Funding into

 involuntary bankruptcy or restructure the debt. Pauciulo took investors through the pros and cons of

 each option, telling them he had consulted with other Eckert Seamans attorneys in the firm’s bankruptcy

 department. Pauciulo concluded that “[Vagnozzi] and I have come to the conclusion that the workout

 gives us the best possible result . . . . We think that’s in the best interest of all investors.”

         140.    Pauciulo advised investors that if they agreed to a restructuring, they would go from an

 unsecured creditor status to a secured status, with the ability to get a first priority lien on Par’s assets.

 He told investors that he did a lien search and that there were no liens on Par Funding’s assets.

         141.    Vagnozzi concluded that “[t]his is, we feel, a pretty cut and dry decision.”

         142.    In making these statements to investors, Pauciulo, Eckert Seamans and Vagnozzi

 intended to, and did, obtain the trust and confidence of Plaintiffs and class members by purporting to

 have superior knowledge and expertise about Par Funding’s financial position and the benefits of the

 Exchange Notes. That trust and confidence was reposed in Vagnozzi, Eckert Seamans and Pauciulo,

 creating a fiduciary duty owed to Plaintiffs.

         143.    Defendants breached their fiduciary duty to the Plaintiffs via their misconduct, more

 particularly described throughout this complaint, including, but not limited to the misrepresentations

 and omissions described below.

                                                       27
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 28 of 47



 10.    Misrepresentations and Omissions in the Marketing and Sales of the Promissory Notes

        144.   The Agent Fund offering documents and Exchange Notes prepared by Pauciulo and

 Eckert Seamans contained numerous false and misleading statements, and concealed or omitted

 material information about the use of investors’ funds and the risks associated with the Agent Funds.

 Each of these misrepresentations and omissions was material, and included the following:

        a.     Audited Financials. The offering documents failed to disclose that, as part of Pauciulo’s

               and Eckert Seamans’ due diligence inquiry into Par Funding, Par Funding did not

               provide audited financial statements. As it turned out, Par Funding commissioned two

               sets of audited financial statements for 2017. The first set showed the company losing

               money, with figures showing that Par Funding was taking investor money to pay more

               than $33 million consulting fees to its principals. LaForte pressured the accounting firm

               to provide financials showing Par Funding in the black. So, the accounting firm

               presented a second set showing Par Funding operating at a profit, while giving an

               adverse opinion highlighting Par Funding’s improper characterization of bad debt

               expense. Had Pauciulo and Eckert Seamans included a warning about Par Funding’s

               financials in the offering documents, or otherwise followed up with Par Funding

               regarding subsequent financials and received the adverse opinion, then Plaintiffs and

               class members would not have invested in the Agent Funds.

        b.     Merchant Credit Insurance. The offering documents failed to disclose that Par Funding

               provided no proof of any insurance policies covering merchant defaults, even though

               Defendants knew that Par Funding and the Agent Funds touted that insurance to

               investors.   Par Funding’s merchant credit insurance covered standard accounts

               receivable, not future accounts receivable. Par Funding learned about this in 2018 but

               continued to pay premiums for the wrong coverage so that its agents could continue to

                                                  28
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 29 of 47



            use insurance in its marketing materials and offering documents. Defendants were made

            aware of this. Underscoring the materiality of the merchant insurance and its cover-up,

            Vagnozzi subsequently lied to investors and said Par Funding’s insurance claims had

            been denied for COVID-related reasons.

      c.    Securities Registration Violations. The offering documents falsely stated that the Agent

            Funds’ promissory notes were being made pursuant to the private offering exemption

            within the Securities Act, and therefore did not require registration. Pauciulo and Eckert

            Seamans knew, among other things, (i) that the Agent Funds were sold through general

            solicitations and advertisements (including advertisements touting Pauciulo and Eckert

            Seamans themselves), (ii) that required financial information was not provided to

            unaccredited investors and (iii) that the ABFP Funds and Gissas Funds exceeded 35

            unaccredited investors.

      d.    Merchant Lawsuits. The offering documents failed to disclose the fact that Par Funding

            had filed hundreds of lawsuits against merchants seeking hundreds of millions of dollars

            in defaulted payments, which would have called into question the default rates touted

            by Par Funding, Vagnozzi, Furman, Gissas and others. Each Defendant knew about

            these lawsuits, including Pauciulo and Eckert Seamans, which asked for and received

            this information in due diligence. Since 2013, Par Funding has filed more than 2,000

            lawsuits or legal claims against small businesses seeking more than $300 million in

            missed repayments, including more than 170 lawsuits seeking more than $37 million

            from Florida-based businesses.

      e.    Regulatory History. The offering documents failed to disclose Par Funding’s regulatory

            history, including the fact that Pennsylvania, New Jersey, and Texas securities regulators

            filed actions against Par Funding and issued cease and desist orders relating to MCAs.

                                               29
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 30 of 47



               It also failed to disclose the regulatory history of Vagnozzi and his agent funds,

               including (i) an investigation by Pennsylvania securities regulators that resulted in a

               record fine, (ii) a Texas investigation involving Par Funding and the MCAs and (iii) an

               investigation by the SEC that began in 2017 and focused on some of the same

               registration violations as occurred here. Pauciulo and Eckert Seamans knew about the

               Par Funding and the Vagnozzi-related regulatory actions, and even served as counsel of

               record in the latter.

        f.     Par Funding’s Involvement. The offering documents failed to disclose that Par Funding

               was the merchant cash advance company that would receive investors’ money. Nor did

               the offering documents contain any warning that that this unnamed merchant cash

               advance company may be fraudulent, or that the information provided by Par Funding

               may be fraudulent or even incorrect.

        g.     LaForte. The offering documents failed to disclose that although LaForte ran Par

               Funding, he was not listed as an officer or director of the company. In fact, the

               documents failed to disclose LaForte at all, including his criminal background of money

               laundering and larceny. Defendants knew about LaForte’s role with Par Funding and

               his background.

        h.     Commissions. The offering documents failed to disclose the fact that Par Funding was

               paying eye-opening and questionable commission rates to the Agent Funds of 20% or

               more. The merchant cash advance business, not unlike most financing operations, works

               on high volumes and low margins. These high commission rates call into question the

               legitimacy of Par Funding’s business.

        145.   Vagnozzi, Furman, Gissas and the Agent Funds consistently and uniformly made the

 misrepresentations and omissions listed above when marketing to investors.

                                                 30
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 31 of 47



        146.    In addition, Vagnozzi, Furman, Gissas and the Agent Funds consistently and uniformly

 told investors in marketing and advertising materials that Par Funding had a rigorous underwriting

 process. Contrary to the rigorous underwriting process Par Funding touted to investors, (i) there was

 no meaningful underwriting of the merchant cash advance loans to determine whether the borrowers

 had the ability to repay their loans, (ii) Par Funding often approved loans in less than 48 hours, without

 conducting an on-site inspection of the business; and (iii) Par Funding funded loans without obtaining

 information showing the business’ profit margins, debt schedules, accounts receivable or expenses.

        147.    Defendants, as promoters, syndicators, underwriters, issuers and sellers of the merchant

 cash investments, and as fiduciaries, had a duty to truthfully and completely disclose to investors all

 information that would be material to the purchase of the merchant cash advance investments, including

 the risks inherent in such investments, but Defendants failed to provide such disclosures.

        148.    The misrepresentations and omissions alleged here are material, both individually and

 in the aggregate. A reasonable investor would consider important the misrepresented facts and omitted

 information. The disclosure of the omitted facts and/or release of accurate information would have

 altered the “total mix” of information available to investors.

        149.    Defendants also knew how important information about Par Funding was. Despite the

 offering documents’ representations that the investments involved merchant cash companies, Par

 Funding was the only merchant cash advance lender that received investor money. And the Agent

 Funds were little more than pass-through shell companies. Thus, they knew that should Par Funding

 default on payments to the Agent Funds, investors would have little recourse to recover lost investments

 from those Agent Funds.




                                                    31
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 32 of 47



 11.    Pauciulo’s and Eckert Seamans’ Active Participation and Assistance in the Offer
        and Sale of the Unregistered Securities Through the ABFP Funds and Agent Funds

        150.    As a partner at Eckert Seamans, Pauciulo served as legal counsel for the Agent Funds.

 He advised them on numerous matters, including compliance with applicable Federal and State

 securities laws. Pauciulo is a highly sophisticated securities lawyer, well-versed in the stringent federal

 and state law provisions regulating the offer and sale of securities to investors.

        151.    Eckert Seamans touts Pauciulo’s expertise and his representation of the Agent Funds on

 its website, which states that Pauciulo “[r]epresented several individuals in the formation of funds

 through a private placement to invest in merchant cash advance business.” According to Eckert

 Seamans’ website, Pauciulo is the chair of the firm’s Financial Transactions Group, a member of the

 firm’s Business Counseling and Regulated Substances groups and “represents and advises clients with

 respect to corporate, securities, and real estate matters.” He “has extensive experience in structuring,

 negotiating, and documenting complex business transactions, including mergers and acquisitions,

 corporate finance transactions, real estate acquisition and development projects, and private placements

 of securities.” The website also notes that, “[p]rior to entering private practice, John was a staff attorney

 with the Securities and Exchange Commission’s New York office.”

        152.    Pauciulo has a long-standing 16-year relationship with Vagnozzi and was deeply

 involved with the Agent Funds from their very inception. Over the years, Eckert Seamans collected

 hundreds of thousands of dollars in fees from Vagnozzi, ABFP, and the Agent Funds relating to Par

 Funding. Pauciulo’s compensation was based in part on these fees.

        153.    Pauciulo created the formation documents for the Agent Funds.

        154.    Pauciulo knew about the misrepresentations and omissions described above.                 He

 attended ABFP investment seminars and participated in investor conference calls and other

 communications with Agent Fund investors. He knew about the uniform statements made in the


                                                      32
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 33 of 47



 marketing materials and advertising created by the Agent Funds concerning risks, expected rates of

 return, default rates and insurance. Eckert Seamans permitted its name to be used in the marketing

 material took no steps to correct, clarify or repudiate such statements.

          155.   Eckert Seamans represented Vagnozzi and ABFP in the Texas and Pennsylvania

 regulatory actions and did not disclose those actions in the PPMs, did not amend the PPMs to include

 that information, and knew that the regulatory actions were not disclosed in the advertisements or

 marketing materials. Pauciulo performed due diligence on Par Funding and was aware of its regulatory

 history and its manager’s criminal record.

          156.   Pauciulo and Eckert Seamans knew that his clients were engaged in multiple ongoing

 violations of the applicable federal and state securities laws.

          157.   Rather than disclosing the ongoing securities violations or withdrawing from further

 representation, Pauciulo instead created and distributed further misleading PPMs for additional Agent

 Funds.

          158.   Pauciulo was further aware of, and knowingly permitted, the Agent Funds’ promotion

 of Eckert Seamans as legal counsel.

          159.   In sum, Pauciulo was a knowing participant in the ongoing illegal sales of securities,

 played a substantial role in inducing the illegal sales and lent substantial assistance to an ongoing

 scheme to mislead investors. Pauciulo knew or should have known that under the standards of the legal

 profession, a lawyer must not knowingly participating in a client’s violation of securities laws. In these

 circumstances, Pauciulo was professionally obligated to terminate its representation to avoid covering

 up and assisting the ongoing scheme.

 12.      The SEC Action

          160.   On July 24, 2020, the SEC filed an enforcement action against Par Funding, LaForte,

 McElhone, ABFP, ABFP Management, Vagnozzi, Furman, Gissas and the Agent Funds for numerous

                                                     33
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 34 of 47



 violations of the federal securities laws, alleging they were operating a scheme to raise investor money

 through fraudulent unregistered securities offerings. The SEC complaint seeks a permanent injunction

 of the defendants’ business operations.

        161.    On July 27, 2020, the court granted the SEC’s motion for appointment of a receiver, and

 on July 28, 2020, the court granted the SEC’s motion for temporary restraining order against the

 defendants.

        162.    To date, all but Vagnozzi and the ABFP Funds have consented to a continued injunction.

                              PLAINTIFF SPECIFIC ALLEGATIONS

        163.    Plaintiff Henry Barth retired in June 2017 with a pension and a 401(k). He first met

 Furman in August 2017 in response to an ad on TV from the JD Melberg Financial company about

 annuities. Furman was the local representative for the West Palm Beach area. In late 2018 after seeing

 advertisements in the Palm Beach Post about Furman’s alternative investments, Barth met with him to

 discuss them. Furman told Barth about the Furman Fund and about merchant cash advances. Furman

 told Barth that an investment in the Furman Fund was safe and secure. Furman provided Barth with a

 copy of the offering documents drafted by Pauciulo and Eckert Seamans. Barth reviewed it and relied

 on it. In April 2019, Barth invested $230,000 in the Furman Fund. He received monthly returns until

 March 2020, when Furman told him that the underlying merchant cash advance company, Par Funding,

 had suspended further payments. Barth lost his investment when the SEC brought down Par Funding

 and the Furman Fund as a result of misrepresentations and omissions in the Furman Fund offering

 documents.

        164.    Plaintiff Laurie Haire invested $61,000 with one of the ABFP Funds, Merchant Services

 Income Fund, in 2019. She was told by a representative, Michael Tierney, that the Fund was safe and

 secure. She received a copy of the offering documents drafted by Pauciulo and Eckert Seamans. She

 reviewed it and relied on them. Haire received monthly returns until March 2020, when she received

                                                   34
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 35 of 47



 emails from Vagnozzi that the underlying merchant cash advance company, Par Funding, had

 suspended further payments. Haire lost her investment when the SEC brought down Par Funding and

 the ABFP Funds as a result of misrepresentations and omissions in the offering documents.

        165.    Plaintiffs Robert Montgomery and Lynne Lapidus live in Miami but have a residence in

 The Villages, Florida. They met John Gissas in 2019 after seeing an advertisement in The Villages’

 local paper, The Daily Sun, about alternative investments. They went to several seminars hosted by

 Gissas, and visited Gissas at his office. Gissas told them that an investment in the RE Insured Income

 Fund was safe and secure. He told them that the underlying merchant advances were insured. Gissas

 provided them with a copy of the offering documents drafted by Pauciulo and Eckert Seamans.

 Montgomery and Lapidus reviewed and relied on the documents. They invested $350,000 and received

 monthly returns through July 2020, when the SEC brought down Par Funding and the Agent Funds as

 a result of misrepresentations and omissions in the offering documents.

        166.    Plaintiffs Rosalye and Glenn Friedman live in The Villages, Florida. They met John

 Gissas in 2019 after seeing an advertisement in The Villages’ local paper. They went to a seminar

 hosted by Gissas and visited Gissas at his office. Gissas told them that an investment in the RE Insured

 Income Fund was safe and secure. He told them that the underlying merchant advances were insured.

 Gissas provided them with a copy of the offering documents drafted by Pauciulo and Eckert Seamans.

 The Friedmans reviewed and relied on the documents. They invested a total of $150,000, which they

 lost when the SEC brought down Par Funding and the Agent Funds as a result of misrepresentations

 and omissions in the offering documents.

        167.    Plaintiffs Betti Jane and Anthony Cuomo live in The Villages, Florida. They met John

 Gissas in late 2018 after seeing an advertisement in The Villages’ local paper. They attended a seminar

 hosted by Gissas and visited Gissas at his office. Gissas told them that an investment in the RE Income

 Fund was safe and secure. Gissas provided them with a copy of the offering documents drafted by

                                                   35
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 36 of 47



 Pauciulo and Eckert Seamans. The Cuomos reviewed and relied on the documents. They invested

 $100,100 and received monthly returns until July 2020, when the SEC brought down Par Funding and

 the Agent Funds as a result of misrepresentations and omissions in the offering documents.

        168.    Plaintiff Edward Raymond Jannelli lives in New Jersey and often heard Vagnozzi’s

 radio advertisements about merchant cash advances, including Vagnozzi’s statement that he “works

 with one of the largest law firms.” In April 2019, Jannelli called the number in the ad and left a message.

 Myura’s office called him back and made an appointment. He met with Myura and a colleague. They

 told him that an investment in Spartan Income Fund was safe and secure, and that the underlying

 merchant loans were insured by Allianz (the parent company of Euler Hermes). Myura provided him

 with a copy of the offering documents drafted by Pauciulo and Eckert Seamans. Jannelli reviewed and

 relied on the documents. He invested $101,000 and received monthly returns until March 2020, when

 Vagnozzi wrote to him saying that the underlying merchant cash advance company, Par Funding, had

 suspended further payments. Jannelli lost his investment when the SEC brought down Par Funding and

 the Agent Funds as a result of misrepresentations and omissions in the Agent Fund offering documents

 and Exchange Note.

        169.    Plaintiff Mark Heron lives in Cary, North Carolina. In 2019, Heron spoke to Vagnozzi

 about investing in alternative investments. Vagnozzi told him that an investment in ABFP Income

 Fund 4 was safe and secure. Vagnozzi provided him with a copy of the offering documents drafted by

 Pauciulo and Eckert Seamans. Heron reviewed and relied on the documents. He invested $80,000 and

 received monthly returns until March 2020, when Vagnozzi told him that the underlying merchant cash

 advance company, Par Funding, had suspended further payments. Heron lost his investment when the

 SEC brought down Par Funding and the Agent Funds as a result of misrepresentations and omissions

 in the Agent Fund offering documents and Exchange Note.



                                                     36
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 37 of 47



                                  CLASS ACTION ALLEGATIONS

        170.    Class Plaintiffs bring this lawsuit as a class action on behalf of themselves and all others

 similarly situated as members of the proposed Classes described as follows:

        Nationwide Class. All individuals who invested in the Agent Funds within the
        applicable statute(s) of limitation.

                Vagnozzi Subclass. All individuals who invested in one of the ABFP Agent
                Funds within the applicable statute(s) of limitation.

                Furman Subclass. All individuals who invested in one of the Furman Funds
                within the applicable statute(s) of limitation.

                Gissas Subclass. All individuals who invested in one of the Gissas Funds within
                the applicable statute(s) of limitation.

        171.    The Class is represented by all Class Plaintiffs. The Vagnozzi Subclass is represented

 by Heron, Haire, and Jannelli. The Furman Subclass is represented by Barth. The Gissas Subclass is

 represented by Montgomery, Lapdus, the Friedmans and the Cuomos. Excluded from the Classes are

 the Defendants and their directors, officers, employees, independent contractors, directors, officers,

 employees, members, managers, spouses, children, relatives, agents or representatives.

        172.    This action may be maintained as a class action pursuant to Rule 23 of the Federal Rules

 of Civil Procedure, because it meets all the requirements of Rule 23(a)(1-4), including the numerosity,

 commonality, typicality and adequacy requirements, and it satisfies the requirements of Rule 23(b)(3)

 in that the predominance and superiority requirements are met.

        173.    Numerosity. The members of the Classes are so numerous that joinder of all members

 is impracticable. The Agent Funds sold securities in the form of promissory notes or limited partnership

 interests to hundreds of investors. An exact number is unknown at this time, but the answer is contained

 in investor lists held by the Agent Funds.

        174.    Commonality. There are numerous questions of fact or law that are common to Class

 Plaintiffs and all the members of the Classes. Common issues of fact and law predominate over any

                                                    37
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 38 of 47



 issues unique to individual class members. Issues that are common to all class members include, but

 are not limited to the following:

        (a)     Whether the Agent Funds’ offering documents contained material misrepresentations

                and omissions;

        (b)     For the Vagnozzi Subclass, whether the Exchange Notes contained material

                misrepresentations and omissions;

        (c)     Whether Defendants owed fiduciary duties to investors;

        (d)     Whether Defendants breached those fiduciary duties to investors;

        (e)     Whether Pauciulo and Eckert Seamans had knowledge of breaches of fiduciary duty by

                Vagnozzi, Furman and Gissas;

        (f)     Whether Pauciulo and Eckert Seamans substantially assisted the breaches of fiduciary

                duty by Vagnozzi, Furman and Gissas;

        (g)     Whether Pauciulo and Eckert Seamans had knowledge of material misrepresentations

                and omissions by Vagnozzi, Furman and Gissas;

        (h)     Whether Pauciulo and Eckert Seamans substantially assisted the material

                misrepresentations and omissions by Vagnozzi, Furman and Gissas; and

        (i)     Whether Class Plaintiffs and class members suffered damages.

        175.    Typicality. Class Plaintiffs have claims that are typical of the claims of all of the

 members of the Class. Class Plaintiffs’ claims and all of the class members’ claims arise out of

 uniformly presented misrepresentations and omissions. Furthermore, those claims arise under legal

 theories that apply to Class Plaintiffs and all other class members.

        176.    Adequacy of Representation. Class Plaintiffs will fairly and adequately represent the

 interests of the members of the Classes. Class Plaintiffs do not have claims that are unique to Class

 Plaintiffs and not the other class members, nor are there defenses unique to Class Plaintiffs that could

                                                    38
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 39 of 47



 undermine the efficient resolution of the claims of the Class. Further, Class Plaintiffs are committed to

 the vigorous prosecution of this action and have retained competent counsel, experienced in class action

 litigation, to represent them. There is no hostility between Class Plaintiffs and the unnamed class

 members. Class Plaintiffs anticipate no difficulty in the management of this litigation as a class action.

        177.    Predominance. Common questions of law and fact predominate over questions affecting

 only individual class members. The only individual issues likely to arise will be the amount of damages

 recovered by each class member, the calculation of which does not bar certification.

        178.    Superiority. A class action is superior to all other feasible alternatives for the resolution

 of this matter. Individual litigation of multiple cases would be highly inefficient and would waste the

 resources of the courts and of the parties. The recoveries sought by Class Plaintiffs and class members

 are relatively small and unlikely to warrant individual lawsuits given the fees and costs, including expert

 costs, required to prosecute claims for those fees and premiums.

        179.    Manageability. This case is well suited for treatment as a class action and easily can be

 managed as a class action since evidence of both liability and damages can be adduced, and proof of

 liability and damages can be presented, on a classwide basis, while the allocation and distribution of

 damages to class members would be essentially a ministerial function.

        180.    Ascertainability. Class members are readily ascertainable. The Agent Funds keep

 records with the names and contact information of class members. Those records are in the Receiver’s

 custody.

                        COUNT I – NEGLIGENT MISREPRESENTATION
                                   (Against All Defendants)

        181.    Class Plaintiffs incorporate the allegations of paragraphs 1 through 126, 145 through

 150, and 161 through 181 as if fully set forth herein.




                                                     39
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 40 of 47



          182.   Defendants prepared and/or provided Plaintiffs and class members with offering

 documents and Exchange Notes that included material misrepresentations and omissions that they knew

 or should have known were false and/or misleading to investors.

          183.   Defendants had a duty to exercise reasonable care and competence in communicating

 information to Class Plaintiffs and class members through the offering documents and/or Exchange

 Notes.

          184.   Defendants either knew of the falsity and/or misleading nature of the misrepresentations

 and omissions or made the misrepresentations and omissions without knowledge of their truth or falsity.

          185.   Defendants knew and intended that Class Plaintiffs and class members would rely on

 offering documents in deciding whether to make the initial investment. They knew and intended that

 Class Plaintiffs and class members would rely on the exchange documents and written statements and

 videos in deciding whether to execute the Exchange Notes. Class Plaintiffs and class members were

 the specific class of persons for whose benefit and guidance Defendants intended to supply the

 information.

          186.   Class Plaintiffs and class members justifiably relied upon misrepresentations and

 omissions in deciding whether to invest and deciding whether to invest and/or to enter into the

 Exchange Notes.

          187.   Class Plaintiffs and class members’ reliance on the misrepresentations and omissions

 was a substantial factor in causing their harm in an amount to be determined at trial.

          188.   As a direct and proximate result of Defendants’ negligent misrepresentations, Class

 Plaintiffs and class members have suffered damages in an amount to be determined at trial.

          WHEREFORE, Class Plaintiffs, on behalf of themselves and all similarly situated class

 members, respectfully demand judgment against Defendants for their damages; pre- and post-judgment

 interest; and/or such other and further relief as the Court deems just and proper.

                                                    40
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 41 of 47



                            COUNT II – BREACH OF FIDUCIARY DUTY
                              (Against Pauciulo and Eckert Seamans)

         189.    Class Plaintiffs incorporate the allegations of paragraphs 1 through 127 and 132 through

 181 as if fully set forth herein.

         190.    As set forth above, Pauciulo and Eckert Seamans owed fiduciary duties to Class

 Plaintiffs and class members.

         191.    Pauciulo and Eckert Seamans gave legal advice directly to the ABFP Funds’ investors

 through a series of videos, that investors should accept the Exchange Notes.

         192.    Pauciulo and Eckert Seamans also knowingly allowed Vagnozzi, Gissas and Furman to

 use their names and professional reputations in advertisements, marketing materials, solicitations and

 offering materials investments.

         193.    Pauciulo and Eckert Seamans sought to obtain investors’ trust and confidence, and

 investors did repose trust and confidence in Pauciulo and Eckert Seamans.

         194.    Pauciulo and Eckert Seamans breached their fiduciary duties to investors by (i) failing

 to disclose or supplement within the offering documents and Exchange Notes that the securities offered

 by the Agent Funds did not meet registration exemption requirements; (ii) failing to disclose or

 supplement within the offering documents and Exchange Notes material information they knew about

 insurance, lawsuits, regulatory actions, the lack of any audited Par Funding financial statements,

 LaForte’s role in Par Funding or LaForte’s background; and or (iii) failing to explain to the ABFP

 Funds’ investors that the Exchange Notes included prejudicial releases.

         195.    As a direct and proximate result of Pauciulo’s and Eckert Seamans’ breaches of

 fiduciary duty, Class Plaintiffs and class members have suffered damages in an amount to be

 determined at trial.




                                                    41
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 42 of 47



        WHEREFORE, Class Plaintiffs, on behalf of themselves and all similarly situated class

 members, respectfully demand judgment against Pauciulo and Eckert Seamans for their damages; pre-

 and post-judgment interest; and/or such other and further relief as the Court deems just and proper.

                          COUNT III – BREACH OF FIDUCIARY DUTY
                                       (Against Vagnozzi)

        196.    Class Plaintiffs incorporate the allegations of paragraphs 1 through 132, 138 through

 150, and 161 through 181 as if fully set forth herein.

        197.    As set forth above, Vagnozzi owed fiduciary duties to investors in the ABFP Funds.

        198.    Vagnozzi breached his fiduciary duties to Class Plaintiffs and class members by (i)

 failing to disclose or supplement within the ABFP offering documents and Exchange Notes that the

 securities offered by the Agent Funds did not meet registration exemption requirements; and (ii) failing

 to disclose or supplement within the offering documents and Exchange Notes material information he

 knew about insurance, lawsuits, regulatory actions, the lack of any audited Par Funding financial

 statements, releases in the Exchange Notes, LaForte’s role in Par Funding or LaForte’s background.

        199.    As a direct and proximate result of Vagnozzi’s breaches of fiduciary duty, investors in

 the ABFP Funds, including Heron, Haire, and Jannelli, have suffered damages in an amount to be

 determined at trial.

        WHEREFORE, Plaintiffs Heron, Haire, and Jannelli, on behalf of themselves and those

 similarly situated, respectfully demand judgment against Vagnozzi for their damages; pre- and post-

 judgment interest; and/or such other and further relief as the Court deems just and proper.

                          COUNT IV – BREACH OF FIDUCIARY DUTY
                                      (Against Furman)

        200.    Class Plaintiffs incorporate the allegations of paragraphs 1 through 130, 144 through

 150, and 161 through 181 as if fully set forth herein.



                                                    42
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 43 of 47



          201.   As set forth above, Furman owed fiduciary duties to investors in the Furman Agent

 Funds.

          202.   Furman breached his fiduciary duties to Class Plaintiffs and class members by (i) failing

 to disclose or supplement within the offering documents that the securities offered by the Agent Funds

 did not meet registration exemption requirements; and (ii) failing to disclose or supplement within the

 offering documents material information he knew about insurance, lawsuits, regulatory actions, the lack

 of any audited Par Funding financial statements, LaForte’s role in Par Funding or LaForte’s

 background.

          203.   As a direct and proximate result of Furman’s breaches of fiduciary duty, investors in the

 Furman Funds, including Barth, have suffered damages in an amount to be determined at trial.

          WHEREFORE, Plaintiff Barth, on behalf of himself and those similarly situated, respectfully

 demands judgment against Furman for their damages; pre- and post-judgment interest; and/or such

 other and further relief as the Court deems just and proper.

                           COUNT V – BREACH OF FIDUCIARY DUTY
                                       (Against Gissas)

          204.   Class Plaintiffs incorporate the allegations of paragraphs 1 through 129, 131, 144

 through 150, and 161 through 181 as if fully set forth herein.

          205.   As set forth above, Gissas owed fiduciary duties to investors in the Gissas Funds.

          206.   Gissas breached his fiduciary duties to Class Plaintiffs and class members by (i) failing

 to disclose or supplement within the offering documents that the securities offered by the Agent Funds

 did not meet registration exemption requirements; and (ii) failing to disclose or supplement within the

 offering documents material information he knew about insurance, lawsuits, regulatory actions, the lack

 of any audited Par Funding financial statements, LaForte’s role in Par Funding or LaForte’s

 background.


                                                    43
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 44 of 47



         207.    As a direct and proximate result of Gissas’ breaches of fiduciary duty, investors in the

 Gissas Funds, including Montgomery, Lapidus, the Cuomos and the Friedmans, have suffered damages

 in an amount to be determined at trial.

         WHEREFORE, Plaintiffs Montgomery, Lapidus, the Cuomos and the Friedmans, on behalf of

 themselves and those similarly situated, respectfully demand judgment against Gissas for their

 damages; pre- and post-judgment interest; and/or such other and further relief as the Court deems just

 and proper.

           COUNT VI – AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                         (Against Eckert Seamans and Pauciulo)

         208.    Class Plaintiffs incorporate the allegations of paragraphs 1 through 181 and 197 through

 208 as if fully set forth herein.

         209.    Vagnozzi, Furman and Gissas fostered a special relationship with Class Plaintiffs and

 class members that engendered fiduciary duties of loyalty, care, honesty and/or good faith.

         210.    Vagnozzi, Furman and Gissas breached those fiduciary duties by (i) failing to disclose

 or supplement within the offering documents and Exchange Notes that the securities offered by the

 Agent Funds did not meet registration exemption requirements; and/or (ii) failing to disclose or

 supplement within the offering documents and Exchange Notes material information they knew about

 insurance, lawsuits, regulatory actions, the lack of any audited Par Funding financial statements,

 prejudicial releases in the Exchange Notes, LaForte’s role in Par Funding and/or LaForte’s background.

         211.    Eckert Seamans and Pauciulo knew about these breaches of fiduciary duty.

         212.    Nevertheless, Eckert Seamans and Pauciulo substantially assisted Vagnozzi, Furman

 and Gissas by, among other things (i) drafting the offering documents, Exchange Notes and registration

 forms, and (ii) communicating directly to clients and convincing them to sign the Exchange Notes.




                                                    44
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 45 of 47



         213.   Eckert Seamans and Pauciulo benefited, earning hundreds of thousands of dollars in

 fees.

         214.   As a direct and proximate result of Eckert Seamans and Pauciulo’s aiding and abetting

 the breaches of fiduciary duty, Class Plaintiffs and class members have suffered damages in an amount

 to be determined at trial.

         WHEREFORE, Class Plaintiffs, on behalf of themselves and all similarly situated class

 members, respectfully demand judgment against Eckert Seamans and Pauciulo for their damages; pre-

 and post-judgment interest; and/or such other and further relief as the Court deems just and proper.

                                       COUNT VII – FRAUD
                               (Against Vagnozzi, Furman and Gissas)

         215.   Class Plaintiffs incorporate the allegations of paragraphs 1 through 126, 145 through

 150, and 161 through 181 as if fully set forth herein.

         216.   As set forth above, Vagnozzi, Furman and Gissas perpetrated a fraud upon Class

 Plaintiffs and class members through materially false and misleading statements and omissions in

 connection with the offering and sale of the promissory notes and/or Exchange Notes.

         217.   Vagnozzi, Furman and Gissas knew the statements to be false, and intended to induce

 Class Plaintiffs and class members’ reliance on those misrepresentations and on the omissions.

         218.   Class Plaintiffs and class members reasonably relied to their detriment upon those

 misrepresentations by investing in the promissory notes/limited partnership interests and/or by entering

 into the Exchange Agreements.

         219.   As a direct and proximate result of the fraud, Class Plaintiffs and class members have

 suffered damages in an amount to be determined at trial.




                                                    45
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 46 of 47



          WHEREFORE, Class Plaintiffs, on behalf of themselves and all similarly situated class

 members, respectfully demand judgment against Vagnozzi, Furman and Gissas for their damages; pre-

 and post-judgment interest; and/or such other and further relief as the Court deems just and proper.

                         COUNT VIII – AIDING AND ABETTING FRAUD
                             (Against Eckert Seamans and Pauciulo)

          220.   Class Plaintiffs incorporate the allegations of paragraphs 1 through 126, 132 though 181,

 and 216 through 220 as if fully set forth herein.

          221.   As set forth above, Vagnozzi, Furman and Gissas perpetrated a fraud upon Class

 Plaintiffs and class members through materially false and misleading statements and omissions in

 connection with the offering and sale of the promissory notes and/or Exchange Notes.

          222.   Vagnozzi, Furman and Gissas knew these statements to be false.

          223.   Class Plaintiffs and class members reasonably relied to their detriment upon those

 misrepresentations by investing in the Agent Funds.

          224.   Investors reasonably relied to their detriment upon those misrepresentations by entering

 into the Agent Funds’ Par Funding investments and/or the Exchange Agreements.

          225.   Eckert Seamans and Pauciulo knew about the misrepresentations.

          226.   Nevertheless, Eckert Seamans and Pauciulo substantially assisted Vagnozzi, Furman

 and Gissas by, among other things (i) drafting the offering documents, Exchange Notes and registration

 forms, and (ii) communicating directly to clients and convincing them to sign the Exchange Notes.

          227.   Eckert Seamans and Pauciulo benefited from the scheme, earning hundreds of thousands

 of dollars in fees.

          228.   As a direct and proximate result of Eckert Seamans and Pauciulo’s aiding and abetting

 the fraud, Class Plaintiffs and class members have suffered damages in an amount to be determined at

 trial.


                                                     46
Case 1:20-cv-23750-DPG Document 1 Entered on FLSD Docket 09/09/2020 Page 47 of 47



        WHEREFORE, Class Plaintiffs, on behalf of themselves and all similarly situated class

 members, respectfully demand judgment against Eckert Seaman’s and Pauciulo for their damages; pre-

 and post-judgment interest; and/or such other and further relief as the Court deems just and proper.

 Date: September 9, 2020.                                Respectfully submitted,
                                                         LEVINE KELLOGG LEHMAN
                                                         SCHNEIDER + GROSSMAN LLP
                                                         Counsel for Plaintiffs
                                                         201 South Biscayne Boulevard
                                                         Miami Center, 22nd Floor
                                                         Miami, FL 33131
                                                         Telephone: (305) 403-8788
                                                         Facsimile: (305) 403-8789

                                                         By: /s/ Jason K. Kellogg, P.A.
                                                         JEFFREY C. SCHNEIDER, P.A.
                                                         Florida Bar No. 93324
                                                         Primary: jcs@lklsg.com
                                                         Secondary: acd@lklsg.com
                                                         JASON K. KELLOGG, P.A.
                                                         Florida Bar No. 0578401
                                                         Primary: jk@lklsg.com
                                                         Secondary: ah@lklsg.com
                                                         Victoria J. Wilson
                                                         Florida Bar. No. 92157
                                                         Email: vjw@lklsg.com
                                                         Secondary: acd@lklsg.com

                                                         SILVER LAW GROUP
                                                         Co-Counsel for Plaintiffs
                                                         11780 W. Sample Road
                                                         Coral Springs, Florida 33065
                                                         Telephone: 954.755.4799

                                                         By: /s/ Scott L. Silver
                                                            Scott L. Silver
                                                            Florida Bar No. 95631
                                                            Primary: ssilver@silverlaw.com




                                                   47
